DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Applicant's election with traverse of Species A (claims 1-4, 8, 12, 16, and 20) in the reply filed on 11-2-22 is acknowledged. The traversal is on the ground(s) that the requirement does not indicate the existence of a serious burden. This traversal is not found persuasive because the Office action mailed 10-13-22 specifically recites the following at paragraph 5 (emphasis added):
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) The inventions have acquired a separate status in the art in view of their different classifications;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d) The prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-7, 9-11, 13-15, and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species B, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
The reference character 10B as shown in Figure 1 and Figure 2 is not mentioned in the specification.
The reference character 10D as shown in Figure 1 and Figure 2 is not mentioned in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities: at line 7, “the” should be inserted immediately following after. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An Electro Dialysis Device as recited in claims 1-4. The instant specification defines the electro dialysis device as including at least two electrodes, multiple permeable membranes, a diluting pipe, and a concentrating pipe (see page 8 at lines 14-16);
An Ion Exchange Resin Device as recited in claims 2-3. The instant specification defines the ion exchange resin device as including at least a tube structure (see Figure 1 at reference number 40; and page 7 at lines 9-15);
An Oxygenation Device as recited in claim 20. The instant specification does not define any specific structure for the oxygenation device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 (Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20:
The Claim limitation “Oxygenation Device” as recited in claim 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Publication Number: 2019/0047875 A1) in view of Yang (CN 213231852 U).
Claim 1: 
Regarding the limitation: A sewage and seawater purification apparatus comprising: Lu discloses a sewage purifying system (see Abstract; paragraph 1).
Regarding the limitation: a first pump for drawing sewage or seawater: Lu discloses a first pump for drawing sewage (see paragraph 6).
Regarding the limitation: a coarse filter connected to and communicating with the first pump to filter the sewage or the seawater: Lu discloses a coarse filter connected and communicating with the first pump to filter liquid (sewage) (see paragraphs 13 and 18). 
Regarding the limitation: a second pump connected to and communicating with the coarse filter to draw the sewage or the seawater after the coarse filter filters the sewage or the seawater, Lu teaches a second pump that communicates with the coarse filter to draw liquid from the coarse filter (after the coarse filter filters the liquid) (see paragraph 14).
Regarding the limitation: a first centrifugal filter connected to and communicating with the second pump to filter the sewage or the seawater drawn by the second pump: Lu discloses a first centrifugal filter 40 connected to and communicating with the second pump 30 to filter liquid (sewage) drawn by the second pump 30 (see paragraph 15).
Regarding the limitation: a third pump connected to and communicating with the first centrifugal filter to draw the sewage or the seawater after the first centrifugal filter filters the sewage or the seawater: Lu discloses a third pump 50 connected to and communicating with the first centrifugal filter 40 to draw liquid (sewage) from the first centrifugal filter 40 which filters the sewage (see paragraph 15). 
Regarding the limitation: a second centrifugal filter connected to and communicating with the third pump to filter the sewage or the seawater drawn by the third pump: Lu discloses a second centrifugal filter 60 connected to a communicating with the third pump 50 to filter liquid from the third pump 50 (sewage) (sewage drawn by) (see paragraph 16).
Regarding the limitation: a fourth pump connected to and communicating with the second centrifugal filter to draw the sewage or the seawater after the second centrifugal filter filters the sewage or the seawater: Lu discloses a fourth pump 70 connected to and communicating with the second centrifugal filter 60 to draw liquid (sewage) from the second centrifugal filter 60 (see paragraph 16).
Regarding the limitation: at least one electro dialysis device connected to and communicating with the fourth pump to dilute the sewage or the seawater drawn by the fourth pump: Lu does not disclose an electrodialysis device (in the second filter) connected to and communicating with the fourth pump to dilute sewage or seawater drawn by the fourth pump.
However, Yang discloses an integrated treatment system of multiple units including an electrodialysis unit used in treating sewage (see Abstract; page 1). Yang teaches the electrodialysis unit reduces the salinity of the sewage (see page 4).
Lu and Yang are considered analogous references as each is concerned with the purification of sewage.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included or substituted an electrodialysis device as one of the filter elements of the second filter device in the system of Lu because Yang teaches that the electrodialysis device is effective for reducing salinity of sewage and Lu teaches to incorporating a variety of filter elements in treating the sewage. It would have been obvious to a person having ordinary skill to have included a separate electrodialysis filter in the series of treatment devices of the sewage treatment system of Lu because Yang also teaches a system of filtering devices arranged in a series for treating sewage in which a separate electrodialysis device is incorporated for the purpose of reducing salinity of the sewage.
The specification defines the electro dialysis device as including at least two electrodes, multiple permeable membranes, a diluting pipe, and a concentrating pipe (see page 8 at lines 14-16) – and equivalents thereof given that the electro dialysis device is being considered under 35 USC 112(f). Yang teaches an electro dialysis device having the same function as applicant’s electro dialysis device – to reduce salinity. Thus, Yang is considered to meet this limitation of the claim.
Regarding the limitation: an end storage tank connected to and communicating with the at least one electro dialysis device to store the sewage or the seawater diluted by the at least one electro dialysis device: Lu teaches a storage tank 90 connected to and communicating with the second filter 80 to store liquid after filtration through the secondary filter elements filtering particles out of the solution and effectively diluting the solution (electrodialysis unit) (see Abstract; paragraphs 6 and 17, 19). 
Claim 2: Regarding the limitation: The sewage and seawater purification apparatus as claimed in claim 1, wherein the sewage and sea water purification apparatus comprises an ion exchange resin device: Lu, modified, discloses that the secondary filter 80 may include a plurality of filtering elements to include a resin element 83 disposed in the secondary filter 80 (see paragraph 17).
Regarding the limitation: the ion exchange resin device is connected to and communicates with the fourth pump and the at least one electro dialysis device to exchange ions in the sewage or the seawater drawn by the fourth pump: Lu, modified, teaches the secondary filter and the electrodialysis device communicates with the fourth pump 70. 
Regarding the limitation “to exchange ions in the sewage” is an intended use limitation and of the claimed apparatus. Apparatus claim limitations must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then the prior art structure meets the limitation. Accordingly, the apparatus of Lu, modified, is structurally the same as the structure claimed and, therefore, capable of performing the claimed intended use.
Regarding the limitation: and the at least one electro dialysis device dilutes the sewage or the seawater after ion exchanges are done by the ion exchange resin device: Lu teaches that the secondary filter 80 receives flow from the fourth pump 70 which is filtered by the filtering elements 82, 83, and 84 to remove particles of sewage and obtain pure water. The filtered water is then stored in storage tank 90. Lu, as modified by Yang, includes the electrodialysis filter element in secondary filter 80, or alternatively it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included a separate electrodialysis filter in the series of treatment devices of the sewage treatment system of Lu because Yang also teaches a system of filtering devices arranged in a series for treating sewage in which a separate electrodialysis device is incorporated for the purpose of reducing salinity of the sewage.
Regarding the limitation “the at least one electro dialysis device dilutes the sewage or the seawater after ion exchanges are done by the ion exchange resin” is an intended use limitation and of the claimed apparatus. Apparatus claim limitations must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then the prior art structure meets the limitation. Accordingly, the apparatus of Lu, modified, is structurally the same as the structure claimed and, therefore, capable of performing the claimed intended use.
The specification defines the ion exchange resin device as including at least a tube structure (see Figure 1 at reference number 40 and page 7 at lines 9-15); and equivalents thereof given that the ion exchange resin device considered under 35 USC 112(f). Lu teaches an ion exchange device having the same function as applicant’s ion exchange device. Thus, Lu is considered to meet this limitation of the claim. Note that applicant indicates on page 7 that the ion exchange resin device 40 is conventional.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Publication Number: 2019/0047875 A1) in view of Han (CN 103073164 A).
Claim 1: 
Regarding the limitation: A sewage and seawater purification apparatus comprising: Lu discloses a sewage purifying system (see Abstract; paragraph 1).
Regarding the limitation: a first pump for drawing sewage or seawater: Lu discloses a first pump for drawing sewage (see paragraph 6).
Regarding the limitation: a coarse filter connected to and communicating with the first pump to filter the sewage or the seawater: Lu discloses a coarse filter connected and communicating with the first pump to filter liquid (sewage) (see paragraphs 13 and 18). 
Regarding the limitation: a second pump connected to and communicating with the coarse filter to draw the sewage or the seawater after the coarse filter filters the sewage or the seawater, Lu teaches a second pump that communicates with the coarse filter to draw liquid from the coarse filter (after the coarse filter filters the liquid) (see paragraph 14).
Regarding the limitation: a first centrifugal filter connected to and communicating with the second pump to filter the sewage or the seawater drawn by the second pump: Lu discloses a first centrifugal filter 40 connected to and communicating with the second pump 30 to filter liquid (sewage) drawn by the second pump 30 (see paragraph 15).
Regarding the limitation: a third pump connected to and communicating with the first centrifugal filter to draw the sewage or the seawater after the first centrifugal filter filters the sewage or the seawater: Lu discloses a third pump 50 connected to and communicating with the first centrifugal filter 40 to draw liquid (sewage) from the first centrifugal filter 40 which filters the sewage (see paragraph 15). 
Regarding the limitation: a second centrifugal filter connected to and communicating with the third pump to filter the sewage or the seawater drawn by the third pump: Lu discloses a second centrifugal filter 60 connected to a communicating with the third pump 50 to filter liquid from the third pump 50 (sewage) (sewage drawn by) (see paragraph 16).
Regarding the limitation: a fourth pump connected to and communicating with the second centrifugal filter to draw the sewage or the seawater after the second centrifugal filter filters the sewage or the seawater: Lu discloses a fourth pump 70 connected to and communicating with the second centrifugal filter 60 to draw liquid (sewage) from the second centrifugal filter 60 (see paragraph 16).
Regarding the limitation: at least one electro dialysis device connected to and communicating with the fourth pump to dilute the sewage or the seawater drawn by the fourth pump: Lu does not disclose an electrodialysis device connected to and communicating with the fourth pump to dilute sewage or seawater drawn by the fourth pump.
However, Han et al. (Han hereafter) discloses an integrated treatment system of multiple units including an electrodialysis unit used in treating sewage. Han discloses a method using ion exchange resins and electrodialysis for treatment of sewage. Specifically, Han teaches the system includes an intermediate storage tank 9 (see paragraphs 38, 39, and 44; Figure 1). Han teaches the sewage enters exchange resins 6 and 7, is passed to intermediate storage tank 9 (communicates with ion exchange resin device to store sewage after the ion exchange) and is then passed to an electrodialysis unit (see paragraphs 38, 39, and 44; Figure 1). Han, teaches a pump connecting intermediate storage tank 9 and electrodialysis device 10 (see paragraph 39; Figure 1). The pump is connected to and communicates with the intermediate storage tank and the electrodialysis device to draw sewage from the intermediate storage tank to the electrodialysis device (see paragraphs 38, 39, and 44; Figure 1).
Lu and Han are considered analogous references as each is concerned with the purification of sewage.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included an electrodialysis device exchange resin of the second filter in the system of Lu, as one of the filter elements in the system of Lu because Han teaches that the electrodialysis device is effective for treating sewage and Lu teaches incorporating a variety of filter elements in treating the sewage. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included a separate electrodialysis filter in the series of treatment devices of the sewage treatment system of Lu because Han also teaches a system of filtering devices arranged in a series for treating sewage in which a separate exchange resin followed by an intermediate holding tank, followed by an electrodialysis device is incorporated for the purpose of reducing the level of the sewage.
The specification defines the electro dialysis device as including at least two electrodes, multiple permeable membranes, a diluting pipe, and a concentrating pipe (see page 8 at lines 14-16) – and equivalents thereof given that the electro dialysis device is being considered under 35 USC 112(f). Han teaches an electro dialysis device having the same function as applicant’s electro dialysis device – to reduce salinity. Thus, Han is considered to meet this limitation of the claim.
Regarding the limitation: an end storage tank connected to and communicating with the at least one electro dialysis device to store the sewage or the seawater diluted by the at least one electro dialysis device: Lu teaches a storage tank 90 connected to and communicating with the second filter 80 to store liquid after filtration through the secondary filter elements filtering particles out of the solution and effectively diluting the solution (electrodialysis unit) (see Abstract; paragraphs 6 and 17, 19). 
Claim 2: Regarding the limitation: The sewage and seawater purification apparatus as claimed in claim 1, wherein the sewage and sea water purification apparatus comprises an ion exchange resin device: Lu, modified, discloses that the secondary filter 80 may include a plurality of filtering elements to include a resin element 83 disposed in the secondary filter 80 (see paragraph 17).
Regarding the limitation: the ion exchange resin device is connected to and communicates with the fourth pump and the at least one electro dialysis device to exchange ions in the sewage or the seawater drawn by the fourth pump: Lu, modified, teaches the secondary filter and the electrodialysis device communicates with the fourth pump 70. 
Regarding the limitation “to exchange ions in the sewage” is an intended use limitation and of the claimed apparatus. Apparatus claim limitations must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then the prior art structure meets the limitation. Accordingly, the apparatus of Lu, modified, is structurally the same as the structure claimed and, therefore, capable of performing the claimed intended use.
Regarding the limitation: and the at least one electro dialysis device dilutes the sewage or the seawater after ion exchanges are done by the ion exchange resin device: Lu teaches that the secondary filter 80 (includes an ion exchange) receives flow from the fourth pump 70 which is filtered by the filtering elements 82, 83, and 84 to remove particles of sewage and obtain pure water. The filtered water is then stored in storage tank 90. Lu, as modified by Han, includes the electrodialysis filter device following the ion exchange. Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included a separate electrodialysis filter in the series of treatment devices of the sewage treatment system of Lu because Han also teaches a system of filtering devices arranged in a series for treating sewage in which a separate electrodialysis following an ion exchange resin device is incorporated for the purpose of reducing the sewage.
Regarding the limitation “the at least one electro dialysis device dilutes the sewage or the seawater after ion exchanges are done by the ion exchange resin” is an intended use limitation and of the claimed apparatus. Apparatus claim limitations must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then the prior art structure meets the limitation. Accordingly, the apparatus of Lu, modified, is structurally the same as the structure claimed and, therefore, capable of performing the claimed intended use.
The specification defines the “ion exchange resin device” as including at least a tube structure (see Figure 1 at reference number 40 and page 7 at lines 9-15); and equivalents thereof given that the ion exchange resin device considered under 35 USC 112(f). Lu teaches an ion exchange device having the same function as applicant’s ion exchange device. Thus, Lu is considered to meet this limitation of the claim. Note that applicant indicates on page 7 of the specification that the ion exchange resin device 40 is conventional.
Claim 3: Regarding the limitation: The sewage and seawater purification apparatus as claimed in claim 2, wherein the sewage and sea water purification apparatus comprises an intermediate storage tank: Lu, modified, does not disclose an intermediate storage tank for the sewage purification apparatus.
However, Han discloses a method using ion exchange resins and electrodialysis for treatment of sewage. Specifically, Han teaches the system includes an intermediate storage tank 9 (see paragraphs 38, 39, and 44; Figure 1).
Lu and Han are considered analogous references as each is concerned with removing sewage contamination from water.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included an intermediate storage tank in Lu for the benefit of storing processed sewage prior to subsequent process operations as taught by Han.
Regarding the limitation: the intermediate storage tank is connected to and communicates with the ion exchange resin device and the at least one electro dialysis device to store the sewage or the seawater after ion exchanges are done by the ion exchange resin device: Specifically, Han teaches the sewage enters exchange resins 6 and 7, is passed to intermediate storage tank 9 (communicates with ion exchange resin device to store sewage after the ion exchange) (see paragraphs 38, 39, and 44; Figure 1).
Regarding the limitation: and the at least one electro dialysis device dilutes the sewage or the seawater stored in the intermediate storage tank. Lu teaches a storage tank 90 connected to and communicating with the second filter 80 to store liquid after filtration of particles out of solution through the secondary filter elements and effectively diluting the solution (electrodialysis unit) (see Abstract; paragraphs 6 and 17, 19).
Regarding the limitation “the at least one electro dialysis device dilutes the sewage or the seawater after ion exchanges are done by the ion exchange resin” is an intended use limitation of the claimed apparatus. Apparatus claim limitations must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then the prior art structure meets the limitation. Accordingly, the apparatus of Lu, modified, is structurally the same as the structure claimed and, therefore, capable of performing the claimed intended use.
Claim 4: Regarding the limitation: The sewage and seawater purification apparatus as claimed in claim 3, wherein the sewage and sea water purification apparatus comprises a fifth pump; the fifth pump is connected to and communicates with the intermediate storage tank and the at least one electro dialysis device to draw the sewage or seawater stored in the intermediate storage tank; and the at least one electro dialysis device dilutes the sewage or the seawater drawn by the fifth pump, Lu, as modified by Han, teaches a pump (fifth pump) connecting intermediate storage tank 9 and electrodialysis device 10 (see paragraph 39; Figure 1). The pump is connected to and communicates with the intermediate storage tank and the electrodialysis device to draw sewage from the intermediate storage tank to the electrodialysis device (see paragraphs 38, 39, and 44; Figure 1).
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included in Lu, modified, a pump connecting an communicating with the intermediate storage tank and the electrodialysis device for drawing sewage from the intermediate storage tank to the electrodialysis unit for the purpose of effectively controlling the transport of materials for treatment through the treatment process. Lu teaches a storage tank 90 connected to and communicating with the second filter 80 to store liquid after filtration through the secondary filter elements filtering particles out of the solution and effectively diluting the solution (electrodialysis unit) (see Abstract; paragraphs 6, 17, and 19).
Claim 8: Regarding the limitation: The sewage and seawater purification apparatus as claimed in claim 4, wherein the coarse filter has a flowing space and two filter elements, Lu discloses the coarse filter tank 20 has a flowing space and two filter elements (spring filters) (see Figures 1 and 2 showing arrows describing liquid flowing within the space of tank 20). Specifically, Lu teaches a coarse filter 20 which may be a spring filter (see paragraph 13).
Regarding the limitation: the flowing space is formed in the coarse filter, and is connected to and communicates with the first pump and the second pump, the coarse filter 20 is connected to and in fluid communication with the first pump 10 and second pump 30 (see paragraphs 13 and 14).
Regarding the limitation: and the filter elements are disposed in the flowing space and each of the filter elements is a spring, Lu teaches the spring filter elements are disposed in the flowing space of tank 20 (see Figures 1 and 2).

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Publication Number: 2019/0047875 A1) and Han et al. (CN 103073164 A), as applied to claims 1-4 and 8 above, and further in view of Brooks (US Patent Number: 3,630,377).
Claim 12: Regarding the limitation: The sewage and seawater purification apparatus as claimed in claim 8, wherein each of the filter elements of the coarse filter is energized, Lu, modified, does not teach that the filter elements of the coarse filter are energized.
However, Brooks discloses a sewage filter unit ultrasonic tank 43. The tank 43 includes a filter chamber 24, 37, and 39 each containing filter screens that removes coarse aggregate (coarse filters) (see column 3, lines 30-40). The tank 43 is intended to destroy bacteria that passed previous filtration using an ultrasonic vibrator 46 on baffles 44, which provide an open vertical passageway for fluid flow, to cause the baffles to vibrate (see column 2, lines 29-47). Brooks discloses the tank is energized by ultrasonic means using high-frequency wave to include ultrasonic vibrations and microwaves (see column 3, lines 18-23).
Lu, Han, and Brooks are considered analogous references in that each are concerned with treatment of sewage.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in the coarse filter of Lu, modified, an ultrasonic device to energize the coarse filter using high-frequency waves and microwaves because Brooks teaches that the energized coarse filter destroys bacteria that passed previous filtration steps and thus enhances the purification effectiveness of the treatment process. 
Claim 20: Regarding the limitation: The sewage and seawater purification apparatus as claimed in claim 12, wherein the second pump has an oxygenation device disposed on the second pump to supply ozone to sterilize the sewage or the seawater in the second pump, Lu teaches an oxygenation device 32 disposed on the second pump 30 to provide ozone to the second pump 30 to sterilize the air in the second pump 30 and to sterilize the sewage in the second pump when the ozone is dissolved in the sewage (see paragraphs 14 and 18).
The specification does not define the structure for the “oxygenation device” as recited in claim 20, given that the ion exchange resin device considered under 35 USC 112(f). The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Lu teaches an oxygenation device having the same function as applicant’s oxygenation device. Thus, Lu is considered to meet this limitation of the claim. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Publication Number: 2019/0047875 A1) and Han et al. (CN 103073164 A), as applied to claims 1-4 and 8 above, and further in view of Zhang (CN 108675542 A).
Claim 16: Regarding the limitation: The sewage and seawater purification apparatus as claimed in claim 4, wherein the second centrifugal filter has a chamber and at least one magnet; Lu does not disclose the second centrifugal filter has a chamber and at least one magnet.
However, Zhang discloses a mechanical filtering device having four groups of centrifugal filters (plurality of centrifugal filters) in series to filter metal impurities from water effectively - using a magnet - and ensure the quality of the filtered water (see page 2; Figures 1 and 2). The centrifugal filtration cylinder includes the magnet absorbing piece 305 (chamber has at least one magnet) (see page 4). The magnet absorbing block 305 effectively removes the metal impurities in the water to ensure the purity of water to avoid the metal contamination caused by metal impurity in water, and improves the working efficiency of the filter device (see page 3).
Lu, Zhang, and Han are considered analogous references as each teaches the use of centrifugal devices for removing contaminant materials from water.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in the centrifugal apparatus of Lu, modified, to include a magnet for the purpose of removing metal impurities in the water as taught by Zhang because Zhang teaches that the magnet absorbing block effectively removes the metal impurities in the water to ensure the purity of water and to avoid the metal contamination caused by metal impurities in water, and improves the working efficiency of the filter device.
Regarding the limitation: the chamber is formed in the second centrifugal filter, and is connected to and communicates with the third pump and the fourth pump; Lu teaches the second centrifugal filter is connected and communicates with the third and fourth pumps (see Abstract; paragraph 16). Zhang teaches a chamber 307 in the centrifugal filter (see page 4; Figures 1 and 2).
Regarding the limitation: and the at least one magnet is disposed in the chamber of the second centrifugal filter, Zhang discloses the magnet 305 is disposed in the chamber 307 of the centrifugal filter (see page 4; Figures 1 and 2). Note that Zhang teaches a series of four centrifugal filters having magnets disposed therein. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included a magnet in the chamber of the first, second, third, and/or fourth centrifugal filter for the benefit noted by Zhang.

Claims 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Publication Number: 2019/0047875 A1) and Yang (CN 213231852 U), as applied to claims 1 and 2 above, and further in view of Han et al. (CN 103073164 A).
Claim 3: Regarding the limitation: The sewage and seawater purification apparatus as claimed in claim 2, wherein the sewage and sea water purification apparatus comprises an intermediate storage tank: Lu, modified, does not disclose an intermediate storage tank for the sewage purification apparatus.
However, Han discloses a method using ion exchange resins and electrodialysis for treatment of sewage. Specifically, Han teaches the system includes an intermediate storage tank 9 (see paragraphs 38, 39, and 44; Figure 1).
Lu, Yang, and Han are considered analogous references as each teaches the removing sewage contaminant materials from water.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included an intermediate storage tank in Lu, modified, for the benefit of storing processed sewage prior to subsequent process operations as taught by Han.

Regarding the limitation: the intermediate storage tank is connected to and communicates with the ion exchange resin device and the at least one electro dialysis device to store the sewage or the seawater after ion exchanges are done by the ion exchange resin device: Specifically, Han teaches the sewage enters exchange resins 6 and 7, is passed to intermediate storage tank 9 (communicates with ion exchange resin device to store sewage after the ion exchange) (see paragraphs 38, 39, and 44; Figure 1).
Regarding the limitation: and the at least one electro dialysis device dilutes the sewage or the seawater stored in the intermediate storage tank. Lu teaches a storage tank 90 connected to and communicating with the second filter 80 to store liquid after filtration of particles out of solution through the secondary filter elements and effectively diluting the solution (electrodialysis unit) (see Abstract; paragraphs 6, 17, and 19).
Regarding the limitation “the at least one electro dialysis device dilutes the sewage or the seawater after ion exchanges are done by the ion exchange resin” is an intended use limitation of the claimed apparatus. Apparatus claim limitations must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then the prior art structure meets the limitation. Accordingly, the apparatus of Lu, modified, is structurally the same as the structure claimed and, therefore, capable of performing the claimed intended use. 
Claim 4: Regarding the limitation: The sewage and seawater purification apparatus as claimed in claim 3, wherein the sewage and sea water purification apparatus comprises a fifth pump; the fifth pump is connected to and communicates with the intermediate storage tank and the at least one electro dialysis device to draw the sewage or seawater stored in the intermediate storage tank; and the at least one electro dialysis device dilutes the sewage or the seawater drawn by the fifth pump, Lu teaches a storage tank 90 connected to and communicating with the second filter 80 to store liquid after filtration through the secondary filter elements filtering particles out of the solution and effectively diluting the solution (electrodialysis unit) (see Abstract; paragraphs 6, 17, and 19). 
Lu, modified, does not teach a pump connecting an intermediate storage tank and electrodialysis unit.
Han teaches a pump (fifth pump) connecting intermediate storage tank 9 and electrodialysis device 10 (see paragraph 39; Figure 1). The pump is connected to and communicates with the intermediate storage tank and the electrodialysis device to draw sewage from the intermediate storage tank to the electrodialysis device (see paragraphs 38, 39, and 44; Figure 1).
Lu, Yang, and Han are considered analogous references in that each is concerned with removing sewage contaminants from water.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included in Lu, modified, a pump connecting and communicating with the intermediate storage tank and the electrodialysis device for drawing sewage from the intermediate storage tank to the electrodialysis unit for the purpose of effectively controlling the transport of sewage materials for treatment through the sewage treatment process. 
Claim 8: Regarding the limitation: The sewage and seawater purification apparatus as claimed in claim 4, wherein the coarse filter has a flowing space and two filter elements, Lu discloses the coarse filter tank 20 has a flowing space and two filter elements (spring filters) (see Figures 1 and 2 showing arrows describing liquid flowing within the space of tank 20). Specifically, Lu teaches a coarse filter 20 which may be a spring filter (see paragraph 13).
Regarding the limitation: the flowing space is formed in the coarse filter, and is connected to and communicates with the first pump and the second pump, the coarse filter 20 is connected to and in fluid communication with the first pump 10 and second pump 30 (see paragraphs 13 and 14).
Regarding the limitation: and the filter elements are disposed in the flowing space and each of the filter elements is a spring, Lu teaches the spring filter elements are disposed in the flowing space of tank 20 (see Figures 1 and 2).

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Publication Number: 2019/0047875 A1) and Yang (CN 213231852 U) and  Han et al. (CN 103073164 A), as applied to claims 3, 4, and 8  above, and further in view of Brooks (US Patent Number: 3,630,377).
Claim 12: Regarding the limitation: The sewage and seawater purification apparatus as claimed in claim 8, wherein each of the filter elements of the coarse filter is energized, Lu, modified, does not teach that the filter elements of the coarse filter are energized.
However, Brooks discloses a sewage filter unit ultrasonic tank 43. The tank 43 includes a filter chamber 24, 37, and 39 each containing filter screens that removes coarse aggregate (coarse filters) (see column 3, lines 30-40). The tank 43 is intended to destroy bacteria that passed previous filtration using an ultrasonic vibrator 46 on baffles 44, which provide an open vertical passageway for fluid flow, to cause the baffles to vibrate (see column 2, lines 29-47). Brooks discloses the tank is energized by ultrasonic means using high-frequency wave to include ultrasonic vibrations and microwaves (see column 3, lines 18-23).
Lu, Yang, Han, and Brooks are considered analogous references in that each are concerned with treatment of sewage.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in the coarse filter of Lu, modified, an ultrasonic device to energize the coarse filter using high-frequency waves and microwaves because Brooks teaches that the energized coarse filter destroys bacteria that passed previous filtration steps and thus enhances the purification effectiveness of the treatment process. 
Claim 20: Regarding the limitation: The sewage and seawater purification apparatus as claimed in claim 12, wherein the second pump has an oxygenation device disposed on the second pump to supply ozone to sterilize the sewage or the seawater in the second pump, Lu teaches an oxygenation device 32 disposed on the second pump 30 to provide ozone to the second pump 30 to sterilize the air in the second pump 30 and to sterilize the sewage in the second pump when the ozone is dissolved in the sewage (see paragraphs 14 and 18).
The specification does not define the structure for the “oxygenation device” as recited in claim 20, given that the ion exchange resin device considered under 35 USC 112(f). The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Lu teaches an oxygenation device having the same function as applicant’s oxygenation device. Thus, Lu is considered to meet this limitation of the claim. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Publication Number: 2019/0047875 A1) and Yang (CN 213231852 U) and Han et al. (CN 103073164 A), as applied to claims 3, 4, and 8 above, and further in view of Zhang (CN 108675542 A).
Claim 16: Regarding the limitation: The sewage and seawater purification apparatus as claimed in claim 4, wherein the second centrifugal filter has a chamber and at least one magnet; Lu, modified, does not disclose the second centrifugal filter has a chamber and at least one magnet.
However, Zhang discloses a mechanical filtering device having four groups of centrifugal filters (plurality of centrifugal filters) in series to filter metal impurities from water effectively - using a magnet - and ensure the quality of the filtered water (see page 2; Figures 1 and 2). The centrifugal filtration cylinder includes the magnet absorbing piece 305 (chamber has at least one magnet) (see page 4). The magnet absorbing block 305 effectively removes the metal impurities in the water to ensure the purity of water to avoid the metal contamination caused by metal impurity in water, and improves the working efficiency of the filter device (see page 3).
Lu, Zhang, Han, and Yang, are considered analogous references as each teaches the use of centrifugal devices for removing contaminant materials from water.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in the centrifugal apparatus of Lu, modified, a magnet for the purpose of removing metal impurities in the water as taught by Zhang because Zhang teaches that magnet absorbing block effectively removes the metal impurities in the water to ensure the purity of water to avoid the metal contamination caused by metal in the water, and improves the working efficiency of the filter device.
Regarding the limitation: the chamber is formed in the second centrifugal filter, and is connected to and communicates with the third pump and the fourth pump; Lu teaches the second centrifugal filter is connected and communicates with the third and fourth pumps (see Abstract; paragraph 16). Zhang teaches a chamber 307 in the centrifugal filter (see page 4; Figures 1 and 2).
Regarding the limitation: and the at least one magnet is disposed in the chamber of the second centrifugal filter, Zhang discloses the magnet 305 is disposed in the chamber 307 of the centrifugal filter (see page 4; Figures 1 and 2). Note that Zhang teaches a series of four centrifugal filters having a magnet disposed in each. 
Lu, Zhang, Han, and Yang are considered to teach analogous subject matter as each is concerned with purifying sewage.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included a magnet in the chamber of the first, second, third, and/or fourth centrifugal filter for the benefit noted.

Prior Art of Record
The following prior art made of record and not relied upon is considered pertinent to applicant’s invention: Lee et al. (US Patent Number: 6,045,675) teaches intermediate tanks and electrodialysis units; Pudas et al. (US Patent Number: 5,980,717) teaches ion exchange filter followed by electrodialysis unit; Boergardts et al. (US Patent Number: 5,746,920) teaches coarse resins, ion exchange resins, used with electrodialysis units; Conner et al. (US Publication Number: 2011/0006002 A1) teaches wastewater treatment system; Rice et al. (US Publication Number: 2006/0175263 A1) teaches adding ozone to wastewater; Stewart (US Patent Publication: 2012/0103905) teaches filtration system using multiple types of filters; and Wang et al. (US Patent Number: 5,236,595) teaches filtration with application of ultraviolet treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Magali Slawski can be reached at (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        
	

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773